Case 8:20-cv-01355-DDP-ADS Document 47 Filed 08/11/21 Page 1 of 6 Page ID #:380




   1                                        N O T E: C H AN G E S M A D E B Y TH E C O U R T

   2
   3
   4
   5
   6
   7
   8
                                 UNITED STATES DISTRICT COURT
   9
  10                           CENTRAL DISTRICT OF CALIFORNIA

  11 MUZI GAO,                                            Case No. 8:20-cv-01355-DDP-ADS
  12
                               Plaintiff,                 JOINT STIPULATED
  13                                                      PROTECTIVE ORDER
  14 v.
                                                          [Discovery Document: Referred to
  15 CAMPUS 150 VENTURE II, LLC                           Magistrate Judge Autumn D. Spaeth]
  16 D/B/A BURNHAM 310, LLC, BYL
     COLLECTION SERVICES, LLC,
  17 EQUIFAX INFORMATION
  18 SERVICES, LLC AND TRANS
     UNION, LLC,
  19
  20                           Defendants.
  21
                   Pending before the Court is the Parties’ Joint Motion for Stipulated Protective
  22
       Order. After considering said Motion, the Court finds that it should be GRANTED. It
  23
       is therefore, ORDERED that the parties herein comply with the provisions of this Order
  24
       set forth below.
  25
                   Plaintiff Muzi Gao has filed this lawsuit (the “Litigation”) against Defendants
  26
       Trans Union LLC, Campus 150 Venture II, LLC, BYL Collection Services, LLC and
  27
       Equifax Information Services, LLC, (“Defendants”), alleging that Defendants are
  28
                                                      1
       4945588.2
Case 8:20-cv-01355-DDP-ADS Document 47 Filed 08/11/21 Page 2 of 6 Page ID #:381




   1 liable to Plaintiff for damages resulting from alleged violations of the Fair Credit
   2 Reporting Act, 15 U.S.C. § 1681 et seq. In connection with the Litigation, Plaintiff
   3 has sought discovery or testimony regarding certain of Defendants’ confidential and
   4 proprietary trade secrets and other business information and Defendants have sought
   5 discovery or testimony regarding the personal identifying information of Plaintiff
   6 (herein after collectively referred to as the “Confidential Information”).
   7               As a means of avoiding continued dispute with respect to any Parties’ requests
   8 for the Confidential Information, the Parties have agreed to produce certain
   9 Confidential Information pursuant to the terms of this Order.
  10               All Confidential Information shall only be utilized by the Parties in connection
  11 with the Litigation and in accordance with the terms and conditions of this Order.
  12               The Parties shall have the right to designate as Confidential Information any part
  13 or the whole of any answers to discovery, answers to interrogatories, answers to
  14 requests for admission, deposition transcripts, responses to production requests,
  15 documents, expert reports, disclosures, exhibits, trial or deposition testimony or other
  16 information that the Parties deem to be confidential. Any document, discovery,
  17 testimony, or other information that the Parties have designated as Confidential
  18 Information shall constitute Confidential Information, both in form and substance.
  19               The Confidential Information provided by any of the Parties shall be used strictly
  20 in accordance with the terms in this Order.               At no time shall the Confidential
  21 Information be disclosed to or used by any person, corporation, or entity in competition
  22 with or against any of the Parties.
  23               The Parties may designate any document, discovery, or other information as
  24 Confidential Information by an appropriate marking that prominently displays the
  25 words “Confidential” or “Confidential Information”. Deposition or trial testimony can
  26 be designated by the Parties as Confidential Information. Such designation will be
  27 made on the record if possible, but the Parties can designate portions of such testimony
  28 as Confidential Information by providing written notice of such designation to the
                                                      2
       4945588.2
Case 8:20-cv-01355-DDP-ADS Document 47 Filed 08/11/21 Page 3 of 6 Page ID #:382




   1 opposing Parties within thirty (30) days of receipt of the transcribed testimony by
   2 counsel. Until thirty (30) days after receipt of the transcribed testimony, such testimony
   3 shall be treated by the Parties as Confidential Information.
   4               The Parties, their attorneys, or anyone else acting on their behalf shall take such
   5 precautions with the Confidential Information as are necessary to strictly maintain its
   6 confidentiality and comply with the terms of this Order.
   7               Unless otherwise ordered by the Court, or agreed to in writing by the Parties,
   8 information designated by any of the Parties as Confidential Information shall not be
   9 revealed to any person or entity except: (i) the parties, their attorneys and their
  10 attorneys’ support staff employees who perform work tasks related to this case;
  11 (ii) qualified persons taking testimony involving such material and necessary
  12 stenographic and clerical personnel; and (iii) expert witnesses and their staff employed
  13 for this litigation after such experts have signed the acknowledgment attached as
  14 Exhibit A; (iv) present or former employees of the producing party in connection with
  15 their depositions in this action, including witnesses produced pursuant to Fed. R. Civ.
  16 P. 30(b)(6); (v) witnesses who are deposed in this action or who are called to testify as
  17 witnesses at any hearing in this action, but only in preparation for the deposition or
  18 hearing and only as to such material in which the witness is identified as an originator,
  19 author, addressee, or recipient of the original or a copy; (vi) outside professional
  20 vendors that provide litigation support services, such as photocopying, imaging,
  21 videotaping, exhibit preparation, etc. after such vendors have signed the
  22 acknowledgment attached as Exhibit A, and (vii) the Court, Court personnel, and
  23 members of any jury impaneled to hear this case.
  24               In the event the Parties intend to file Confidential Information with the Court,
  25 they shall file it under seal pursuant to the requirements of Court for filing documents
  26 under seal.
  27               In the event a Party disagrees with the designation of Confidential Information,
  28 the Parties shall first try to resolve the disagreement in good faith on an informal basis,
                                                       3
       4945588.2
Case 8:20-cv-01355-DDP-ADS Document 47 Filed 08/11/21 Page 4 of 6 Page ID #:383




   1 such as the production of redacted copies. In the event such a dispute cannot be
   2 resolved by agreement, a Party may move the Court for modification of the designation
   3 of such Confidential Information. The Confidential Information designation shall be
   4 maintained pending disposition of such a motion.
   5               This Order shall govern pretrial proceedings only, and nothing set forth herein
   6 prohibits the use at trial of any Confidential Information or affects the admissibility of
   7 any evidence. The procedures to govern the use and disclosure of Confidential
   8 Information and the redaction of any “Confidential” or “Confidential Information”
   9 designation may be the subject of further agreement of the Parties or order of the Court.
  10               Nothing herein shall be construed as limiting a Party’s use of its own
  11 Confidential Information and such use shall not constitute a waiver of the terms of this
  12 Order or the status of such information as Confidential Information. Any of the Parties
  13 can remove their designation of Confidential Information from any information it has
  14 previously so designated.
  15               The Parties cannot use or disclose any Confidential Information in any pretrial
  16 court proceeding that is open to persons not authorized to have access to such
  17 Confidential Information under the terms of this Order. This provision does not limit
  18 the right of any of the Parties to submit any Confidential Information to the Court under
  19 seal as described above.
  20               Third parties who are the subject of discovery requests, subpoenas or depositions
  21 in this case may take advantage of the provisions of this Protective Order by providing
  22 the producing party with written notice (in the form of Exhibit A) that they intend to
  23 comply with and be bound by the terms of this Protective Order.
  24               Within sixty (60) days after the final resolution of the Litigation, including any
  25 appellate proceeding, the Parties agree to return to opposing counsel or destroy the
  26 original and any copies of any Confidential Information produced.
  27               The Parties reserve the right to modify this Order to address a category of
  28 materials with a higher level of protection, such as "Attorneys’ Eyes Only."
                                                      4
       4945588.2
Case 8:20-cv-01355-DDP-ADS Document 47 Filed 08/11/21 Page 5 of 6 Page ID #:384
Case 8:20-cv-01355-DDP-ADS Document 47 Filed 08/11/21 Page 6 of 6 Page ID #:385




   1                                        EXHIBIT A
   2
   3               The undersigned has read and understands the terms of the Stipulated
   4 Protective/Confidentiality Order effective in this case, Muzi Gao v. Campus 150
   5 Venture II, LLC d/b/a Burnham 310, LLC, et al., Civil Action No. 8:20-cv-01355-
   6 DDP-ADS, which is currently pending in the United States District Court for the
   7 Central District of California, Southern Division. The undersigned agrees (i) to abide
   8 by the terms of the Stipulated Protective/Confidentiality Order; (ii) not to use or
   9 divulge, under penalty of law, any documents, materials or other information
  10 covered by the Stipulated Protective/Confidentiality Order, including Confidential
  11 Information,         except   as   permitted       by     the   terms   of   the   Stipulated
  12 Protective/Confidentiality Order; and (iii) to submit to the jurisdiction of the United
  13 States District Court for the Central District of California, Southern Division for
  14 resolution of any issues arising under the Stipulated Protective/Confidentiality
  15 Order.
  16
  17 Dated: ____________________                             Signed: ________________________
  18
  19                                                         Printed: ________________________
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                    6
       4945588.2
